Exhibit 10.7
MEMORANDUM OF AGREEMENT
Dated: 2nd June 2010

       
Norwegian Shipbrokers’ Association’s Memorandum of Agreement for sale and
purchase of ships. Adopted by The Baltic and International Maritime Council
(BIMCO) in 1956.

Code-name
SALEFORM 1993
Revised 1966, 1983 and 1986/87.
   

     
GOLDENRAIN MARITIME SA
hereinafter called the Sellers, have agreed to sell, and
   
GENERAL MARITIME CORPORATION or their guaranteed nominee
   
hereinafter called the Buyers, have agreed to buy
   
 
   

Name: Hull No S430 being a 165,000 dwt Suezmax Crude Oil Carrier
Classification Society/Class: Det Norske Veritas
Built:  Under Construction By: Hyundai Samho Heavy Industries Co., Ltd. the
‘Builder’
Flag: To be nominated Place of Registration: To be nominated
Call Sign: N/A                     Grt/Nrt:
Register Number: N/A
hereinafter called the Vessel, on the following terms and conditions:
Definitions
“Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8.
“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.
“Classification Society” or “Class” means the Society referred to in line 4.
‘Shipbuilding Contract’ means the Shipbuilding Contract dated 10th July 2007 in
respect of the Vessel, being attached hereto as Appendix I.
‘Specifications’ means the Specifications as described in the Shipbuilding
Contract.

1.   Purchase Price US$ 76,000,000 (Seventy six million United States Dollars)  
2.   Deposit

As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of 10% (ten per cent) of the Purchase Price into an interest bearing
joint account within three (3) New York banking days from the date of this
Agreement signed by both parties via fax/email and all subjects are lifted. This
deposit shall be placed with the Sellers
nominated bank in London or Monaco or Switzerland
and held by them in a joint account for the Sellers and the Buyers, to be
released In accordance with joint written instructions of the Sellers and the
Buyers. Interest, if any, to be credited to the Buyers. Any fee charged for
holding the said deposit shall be borne equally by the Sellers and the Buyers.

3.   Payment

The said Purchase Price shall be paid in full free of bank charges to
on delivery of the Vessel, but not later than 3 banking days after the Vessel is
in every respect physically ready for delivery in accordance with the terms and
conditions of this Agreement and Notice of Readiness has been given in
accordance with Clause 5.

 



--------------------------------------------------------------------------------



 



The balance of the Purchase Price shall be positioned by the Buyers or their
Bankers in a suspense account with a Bank nominated by the Sellers in London or
Monaco or Switzerland (non Eurozone) no later than three (3) New York banking
days prior to the “Delivery Date” as defined in the Shipbuilding Contract. At
the time of remittance of the said funds to the said suspense account the Buyers
or their bankers shall advise the Sellers bankers (via an MT199 message or
otherwise) of the names of the persons authorised to release the relevant funds
to the Sellers at the time of delivery. Any excess amount remaining in the said
suspense account after payment of the Purchase Price for the Vessel and any
additional amounts shall be remitted back to the Buyers.
On delivery of the Vessel from the Sellers to the Buyers and execution by the
Sellers and the Buyers of a Protocol of Delivery and Acceptance, the Buyers
shall pay to the Sellers the Deposit less all interest accrued thereon, together
with the balance of the purchase price plus any additional amounts payable for
bunkers and lubricating oils on board the Vessel at the time of delivery.

4.   Inspections   a)   The Buyers have inspected and accepted the Vessel’s
classification records. The Buyers have also inspected the Vessel at/In on and
have accepted the Vessel following this inspection and the sale is outright and
definite, subject only to the terms and conditions of this Agreement.   b)   The
Buyers shall have the right to inspect the Vessel’s classification records and
declare whether same are accepted or not within       The Sellers shall provide
for inspection of the Vessel at/in     The Buyers shall Undertake the inspection
without undue delay to the Vessel. Should the Buyers cause undue delay they
shall compensate the Sellers for the losses thereby incurred. The Buyers shall
inspect the Vessel without opening up and without cost to the sellers. During
the inspection, the Vessel’s desk and engine log books shall be made available
for examination by the Buyers. If the Vessel is accepted after such inspection,
the sale shall become outright and definite, subject only to the terms and
conditions of this Agreement, provided the Sellers receive written notice of
acceptance from the Buyers within 72 hours after completion of such inspection.
      Should notice of acceptance of the Vessel’s classification records and of
the Vessel not be received by the Sellers as aforesaid, the deposit together
with interest earned shall be released Immediately to the Buyers, whereafter
this Agreement shall be null and void.   •   4-a) and 4b) are alternatives;
delete whichever is not applicable. In the absence of deletions, alternative 4a)
to apply.   5.   Notices, time and place of delivery   a)   The Sellers shall
keep the Buyers regularly posted with regards to the actual delivery date of the
Vessel and well informed of the Vessel’s itinerary and shall give     provide
the Buyers with 30, 20,10, and 5 days approximate notice of delivery and 1 days
definite notice of delivery. the estimated time of arrival at the     intended
place of drydocking/underwater inspection/delivery. When the Vessel is at the
place of delivery and in every respect physically ready for delivery in
accordance with this Agreement, the Sellers shall give the Buyers a written
Notice of Readiness for delivery of the Vessel. Sellers to keep Buyers informed
about the Vessel’s building schedule and progress of all major construction
stages, such as Steel Cutting, Keel Laying, Launching and delivery date, until
the Vessel is complete.       The Buyers hereby confirm that the delivery of the
Vessel by Sellers under this agreement will take place simultaneously with
delivery of the Vessel to the Sellers by the Builder. Sellers will deliver the
Vessel unregistered.   b)   The Vessel shall be delivered and taken over safely
afloat at a safe and accessible berth or anchorage at/in alongside the pier or
at anchorage of Hyundai Samho Heavy Industries Co., Ltd.

 



--------------------------------------------------------------------------------



 



    In the Sellers’ option.       Expected time of delivery: Between 5th-14th
October 2010       Date of cancelling (see Clauses 5 c), 6 b) (III) and 14): As
per the Shipbuilding Contract of 30th
June 2011                                           c)   If the Sellers
anticipate that, notwithstanding the exercise of due diligence by them, the
Vessel will not be ready for delivery by the cancelling date they may notify the
Buyers in writing stating the date when they anticipate that the Vessel will be
ready for delivery and propose a new cancelling date. Upon receipt of such
notification the Buyers shall have the option of either cancelling this
Agreement in accordance with Clause 14 within 7 running days of receipt of the
notice or of accepting the new date as the new cancelling date. If the Buyers
have not declared their option within 7 running days of receipt of the Sellers’
notification or if the Buyers accept the new date, the date proposed in the
Sellers’ notification shall be deemed to be the new cancelling date and shall be
substituted for the cancelling date stipulated in line 61.       If this
Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect. Cancellation or failure to cancel
shall be entirely without prejudice to any claim for damages the Buyers may have
under Clause 14 for the Vessel not being ready by the original cancelling date.
  d)   Should the Vessel become an actual, constructive or compromised total
loss before delivery the deposit together with interest earned shall be released
immediately to the Buyers whereafter this Agreement shall be null and void.   6.
  Drydocking/Divers Inspection   a)**   The Sellers shall place the Vessel in
drydock at the port of delivery for inspection by the Classification Society of
the Vessel’s underwater parts below the deepest load line, the extent of the
inspection being in accordance with the Classification. Society’s rules if the
rudder, propeller, bottom or other underwater parts below the deepest load line
are found broken, damaged or defective so as to affect the Vessel’s class, such
defects shall be made good at the Sellers’ expense to the satisfaction of the
Classification Society without condition/recommendation*.   b)**   (i) The
vessel is to be delivered without drydocking, However, the Buyers shall have the
right at their expense to arrange for an underwater inspection by a diver
approved by the classification Society prior to the delivery of the Vessel. The
Sellers shall at their cost make the vessel available for such inspection. The
extent of the inspection and the conditions under which it is performed shall be
to the satisfaction of the classification Society. If the conditions at the port
of delivery are unsuitable for such inspection, the Sellers shall make the
Vessel available at a suitable alternative place near to the delivery port.    
  (ii) if the rudder, propeller, bottom or other underwater parts below the
deepest load line are found broken, damaged or defective so as to affect the
Vessel’s class, then unless repairs can be carried out alloat to the
satisfaction of the Classification Society, the Sellers shall arrange for the
Vessel to be drydocked at their expense for inspection by the Classification
Society of the Vessel’s underwater parts below the deepest load line, the extent
of the inspection being in accordance with the Classification Society rules. If
the rudder, propeller, bottom or other underwater parts below the deepest load
line are found broken, damaged or defective so as to affect the Vessel’s class,
such defects shall be made good by the Sellers at their expense to the
satisfaction of the classification Society without condition/recommendation in
such event the Sellers are to pay also for the cost of the underwater inspection
and the Classification Society’s attendance.       (iii) If the Vessel is to be
drydocked pursuant to Clause 6 b) (ii) and no suitable drydocking facilities are
available at the port of delivery, the Sellers shall take the Vessel to a port
where suitable drydocking facilities are available, whether within or outside
the delivery range as per Clause 5 b). Once drydocking has taken place the
Sellers shall deliver.

 



--------------------------------------------------------------------------------



 



    the Vessel at a port within the delivery range as per Clause 5 b) which
shall, for the purpose of this Clause, become the new port of delivery. In such
event the cancelling date provided for in Clause 5 b) shall be extended by the
additional time required for the drydocking and extra steaming, but limited to a
maximum of 14 running days.   e)   If the Vessel is drydocked pursuant to Clause
6 a) or 6 b) above

(i) the Classification Society may require survey of the tailshaft system, the
extent of the survey being to the satisfaction of the Classification surveyor.
If such survey is not required by the Classification Society, the Buyers shall
have the right to require the tailshaft to be drawn and surveyed by the
Classification Society, the extent of the survey being in accordance with the
Classification Society’s rules for tailshaft survey and consistent with the
current stage of the Vessel’s survey cycle. The Buyers shall declare whether
they require the tailshaft to be drawn and surveyed not later than by the
completion of the inspection by the Classification Society. The drawing and
refitting of the tailshaft shall be arranged by the Sellers. Should any parts of
the tailshaft system be condemned or found defective so as to affect the
Vessel’s class, these parts shall be renewed or made good at the Sellers’
expense to the satisfaction of the Classification Society without
condition/recommendation*.
(ii) the expenses relating to the survey of the tailshaft system shall be borne
by the Buyers unless the Classification Society requires such survey to be
carried out, in which case the Sellers shall pay these expenses. The Sellers
shall also pay the expenses if the Buyers require the survey and parts of the
system are condemned or found defective or broken so as to affect the Vessel’s
Class*.
(iii) the expenses in connection with putting the Vessel in and taking her out
of drydock, including the drydock dues and the Classification Society’s fees
shall be paid by the Sellers if the Classification Society issues any
condition/recommendation* as a result of the survey or if it requires survey of
the tailshaft system, in all other cases the Buyers shall pay the aforesaid
expenses, dues and fees.
(iv) the Buyers’ representative shall have the right to be present in the
drydock, but without interfering with the work or decisions of the
Classification surveyor.
(v) the Buyers shall have the right to have the underwater parts of the Vessel
cleaned and painted at their risk and expense without interfering with the
Sellers’ or the Classification surveyor’s work, if any, and without affecting
the Vessel’s timely delivery. if, however, the Buyers’ work in drydock is still
in progress when the Sellers have completed the work which the Sellers are
required to do, the additional decking time needed to complete the Buyers’ work
shall be for the Buyers’ risk and expense. In the event that the Buyers’ work
requires such additional time, the Sellers may upon completion of the Sellers’
work tender Notice of Readiness for delivery whilst the Vessel is still in
drydock and the Buyers shall be obliged to take delivery. In accordance with
Clause 3, whether the Vessel is in drydock or not and irrespective of Clause 5
b).

*   Notes, if any, in the surveyor’s report which are accepted by the
Classification ‘Society without condition/recommendation are not to be taken
into account.   **   6 a) and 6 b) are alternatives; delete whichever is not
applicable. In the absence of deletions, alternative 6 a) to apply.   7.  
Spares/bunkers, etc.

The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on shore and on order and with all those parties mentioned in
the Shipbuilding Specifications. All spare parts and spare equipment including
spare tail-end shaft(s) and/or spare propeller(s)/propeller blade(s), if any,
belonging to the Vessel at the time of inspection used or unused, whether on
board or not shall become the Buyers’ property, but spares on order are to be
excluded. Forwarding charges, if any, shall be for the Buyers’ account. The
Sellers are not required to replace spare parts including spare tail-end
shaft(s) and spare propeller(s)/propeller blade(s) which are taken out of spare
and used as replacement prior to delivery, but the replaced items shall be the
property of the Buyers if same supplied by the Builder under the Shipbuilding
Contract. The radio installation and navigational equipment shall be included in
the sale without extra payment if they are the property of the Sellers. Unused
stores and provisions shall be included in the sale and be taken over by the
Buyers without extra payment if same supplied by the



 



--------------------------------------------------------------------------------



 



    The laws of shall govern this Agreement.   *   16 a), 16 b) and 16 c) are
alternatives; delete whichever is not applicable. In the absence of deletions,
alternative 16 a) to apply.

17) The sale is to be an all cash transaction and Buyers /Sellers to discuss the
possibility of issuing warrants to Sellers. The agreement is subject to a
successful equity issuance of General Maritime Corporation stock within three
weeks of this agreement being signed.
18) As per the SHIPMAN 98, Shipmanagement Agreement, it is agreed that Crew
Management (Box 5), Technical Management (Box 6), Insurance Arrangements (Box 8)
of the Vessel to remain with Metrostar Management Corp. and Commercial/financial
and all corporate responsibilities to be with General Maritime. Metrostar
Management Corp. will document the scope of their Shipmanagement duties in
individual Shipmanagement Agreements in the SHIPMAN 98 form (as amended) for the
Vessel.
19) This Agreement is to be kept strictly private and confidential save for any
disclosure required by the securities laws of the United States of America.
20) This agreement is to be governed by the Master Agreement of even date.
Clauses 21 — 24 inclusive shall be deemed incorporated and considered an
integral part of this Agreement.
This document is a computer generated copy of “SALEFORM 1993” printed by
authority of the Norwegian Shipbrokers’ Association, using software which is the
copyright of Strategic Software Ltd. Any insertion or deletion to the form must
be clearly visible. In the event of any modification made to the preprinted text
of this document, the original document shall apply. The Norwegian Shipbrokers’
Association and Strategic Software Ltd. assume no responsibility for any loss or
damage caused as a result of discrepancies between the original approved
document and this document.

 



--------------------------------------------------------------------------------



 



RIDER CLAUSES TO HULL NO S430
MOA DATED 2/6/2010
Clause 21
The Sellers are buying the Vessel as a resale from the original Buyer under the
Shipbuilding Contract (the ‘Original Buyer’).
Supervision during construction of the vessel to be carried out for Sellers by
the Original Buyer. Buyers are to have the right to place up to one observer per
two Vessels at Hyundai Samho Heavy Industries Co., Ltd shipyard immediately
after the Keel Laying of the Vessel. This observer is to form part of the
Original Buyers supervision team but all costs connected with their stay at the
shipyard are to be for Buyers’ account. This observer shall have no authority in
the construction, drawing approval and shall only liaise/communicate with the
Original Buyers supervision team and not the shipyard directly. Office
facilities with phone, fax, email to be provided the Original Buyers within the
Original Buyers supervision team site office, all direct costs associated with
Buyers observers use of these office to be for Buyers account.
The Buyers obvserver shall not have by direct contact with the Shipyard
whatsoever. Any questions or comments shall be addressed in writing to the
Original Buyers supervision team representatives at the Shipyard who will
receive all written comments/questions from the Buyers. The original Buyers
supervision team representatives shall forward all of the Buyers
comments/questions to the Shipyard but the Shipyard is not obliged to comply
with all demands. This paragraph is fundamental for this Contract.
If for any reason whatsoever the conduct of the Buyers’ observer is not
satisfactory or such observer act in contravention of the provisions herein the
Sellers may request the substitution of such observer and the Buyers must comply
with such request.
Clause 22
On or prior to the delivery of the Vessel under this Agreement, the Sellers
undertake to procure that the Original Buyer shall assign to the Buyers all
their rights, interest and title a) under the relevant article of the
Shipbuilding Contract dealing with the Vessel’s so called warranty of quality,
b) in any claims made thereunder outstanding at the time of such assignment and
c) under any other suppliers’ or equipment manufacturers’ warranties that are
available to the Original Buyer, such assignments being subject to the consent
of the Builder and such other suppliers. The assignment of the rights described
above, shall be effected by a) the Original Buyer executing a deed in a form
acceptable to the Buyers and b) the Builder, or such other relevant supplier or
manufacturer countersigning a notice of assignment again in a form acceptable to
the Buyers, such notice to be duly executed, provided, however, that in the
event that the Builder or any supplier or manufacturer does not consent to the
assignment of the relevant warranty, the Sellers hereby further undertake to
procure that the Original Buyer shall act as the agent of the Buyers in raising,
handling and closing any claims that the Buyers may want to raise under the said
warranty always following instructions of the Buyers. The Sellers shall arrange
that the Original Buyer shall not refuse any request by the Buyers to raise a
claim under the said warranty of quality on the understanding that neither the
Sellers or the Original Buyer shall be



1



--------------------------------------------------------------------------------



 



RIDER CLAUSES TO HULL NO S430
MOA DATED 2/6/2010
liable to meet a claim if there is a failure to recover the same from the
Builder, or, as the case may be, the relevant supplier or manufacturer,
provided, however that the Sellers shall procure that the Original Buyer, will
on the request of the Buyers, commence legal proceedings against the Builder, or
the supplier or manufacturer in connection with any disputed or non-recoverable
claim made under the relevant warranty. The Original Buyer will draft the deed
of assignment which is subject to Buyers approval.
If the Vessel is not built in accordance to the specifications and the
Shipbuilding Contract then the Sellers will transfer to the Buyers the benefit
of any resultant liquidated damages as per the Shipbuilding Contract Article III
— Adjustment of Contract Price.
The Vessel shall be delivered to the Buyers only once she is in all respects
ready in accordance with the Shipbuilding Contract and specification. However,
the Buyers shall accept the vessel if the Original Buyer is obliged to take
delivery of the Vessel under the Shipbuilding Contract Article III, always with
the provision that any liquidated damages are transferred to the benefit of the
Buyers.
Clause 23
The Vessel is to be delivered with Buyer’s name/funnel markings/port of
registry.
The Sellers undertake that the following date of this Agreement and until
delivery of the Vessel to the Buyers under this Agreement, they will not, and
that they will procure that the Original Buyer will not without the previous
written consent of the Buyers, a) agree any amendments, supplements or changes
whatsoever to the Shipbuilding Contract, the Specifications or any other
document relating to the construction of the Vessel; b) release or, waive any
breach of, the Builder from any of the Builder’s obligations under the
Shipbuilding Contract, and c) terminate the Shipbuilding Contract for any reason
whatsoever.
However, in case of questions arise which may result in amendments, supplements
or changes whatsoever to the Shipbuilding Contract the Sellers are to notify the
Buyers in writing thereof. The Buyers shall within seven (7) days after receipt
of such written notice the Sellers of their approval or comments thereon, if
any, Should the Buyers fail to notify the Sellers of their approval or comments
within seven (7) days then the Sellers to be at their liberty to make their own
decisions thereon.
Clause 24
The Buyers have received and approved the Vessel’s Specifications, Makers List
and the Shipbuilding Contract and therefore this sale is outright and definite,
subject only to the terms and conditions of this Agreement.

2



--------------------------------------------------------------------------------



 



RIDER CLAUSES TO HULL NO S430
MOA DATED 2/6/2010

             
For the Buyers
      For the Sellers    
 
           
/s/ J.P. Tavlarios
      /s/ Achilleas Stergiou    
 
J.P. Tavlarios      
 
Achilleas Stergiou    
President
      President    

3